Title: From George Washington to the New York Convention, 23 August 1776
From: Washington, George
To: New York Convention



Gentlemen
Head Quarters New York 23d Augt 1776

I am favoured with yours of the 22d acquainting me with a Report now circulating “that if the American Army should be obliged to retreat from this City, any Individual may set it on fire.”
I can assure you Gentlemen, this Report is not founded upon the least Authority from me. On the contrary I am so sensible of the Value of such a City and the Consequences of its Destruction to many worthy Citizens & their Families that nothing but the last Necessity and that such as should justify me to the whole World, would induce me to give Orders for that purpose.

The unwillingness shewn by many Families to remove notwithstanding your and my Recommendation may perhaps have led some persons to propagate the Report with honest and innocent Intentions. But as your Letter first informed me of it, I cannot pretend to say by whom or for what purpose it has been done.
As my Views with Regard to the Removal of the Women and Children have happily coincided with your Sentiments and a Committee appointed to carry them into Execution, I submit it to your Judgment whether it would not be proper for the Committee to meet immediately in this City and give Notice of their Attendance on this Business. There are many who anxiously wish to remove but have not the means. I am with much Respect & Regard Gentn yrs &ca.
